GRIFFIN, Chief Judge.
Appellant seeks credit for his time spent in a Georgia jail via a claim of ineffective assistance of trial counsel pursuant to Florida Rule of Criminal Procedure 3.850. The lower court denied the motion as an abuse of procedure, noting that the court had previously considered whether appellant should have credit for time served and had concluded he should not.1 Based on the prior order, the ineffective assistance of trial counsel claim must fail.
AFFIRMED.
COBB and THOMPSON, JJ., concur.

. The lower court's order provides:
(H) Having fully considered the Defendant's Motion, as well as the official Court file, and in full recognition of this Court’s discretionary authority on this matter, this court declines the Defendant’s request to be given jail credit for the time he claims to have served in the Georgia jail. Thus, the Defendant's request is denied both procedurally (for failing to comply with the requirement of Rule 3.850 and because such a claim is not cognizable pursuant to Rule 3.800), as well as on the merits, via the Court’s discretionary authority.